Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 1 of 47 PageID #: 5741



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  BOSTON SCIENTIFIC CORP. and             )
  BOSTON SCIENTIFIC NEUROMODULATION )
  CORP.,                                  )
                                          )
                  Plaintiffs and Counter- )
                  Defendants,             )
                                          )           C.A. No. 18-644 (CFC)
        v.                                )
                                          )
  NEVRO CORP.,                            )
                                          )
                  Defendant and           )
                  Counterclaimant.        )


                                  NOTICE OF SUBPOENA

                Pursuant to Fed. R. Civ. P. 45, Defendant will serve the subpoena attached as

  Exhibit A on Medtronic, Inc.

                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/ Rodger D. Smith II

                                             Rodger D. Smith II (#3778)
                                             Michael J. Flynn (#5333)
  OF COUNSEL:                                1201 North Market Street
                                             P.O. Box 1347
  Bradford J. Badke                          Wilmington, DE 19899
  Ching-Lee Fukuda                           (302) 658-9200
  Sharon Lee                                 rsmith@mnat.com
  Ketan V. Patel                             mflynn@mnat.com
  SIDLEY AUSTIN LLP
  787 Seventh Avenue                         Attorneys for Defendant and Counterclaimant
  New York, NY 10019                         Nevro Corp.
  (212) 839-5300

  Thomas A. Broughan III
  SIDLEY AUSTIN LLP
  1501 K Street, N.W.
  Washington, DC 20005
  (202) 736-8000
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 2 of 47 PageID #: 5742



  Nathan A. Greenblatt
  SIDLEY AUSTIN LLP
  1001 Page Mill Road Building 1
  Palo Alto, CA 94304
  (650) 565-7000

  May 5, 2020




                                        2
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 3 of 47 PageID #: 5743




                            EXHIBIT A
     Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 4 of 47 PageID #: 5744
 AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                        __________
                                                             DistrictDistrict of __________
                                                                      of Delaware

                  Boston Scientific Corp. et al.                                )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No.      18-cv-644-CFC-CJB
                             Nevro Corp.                                        )
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                               Medtronic, Inc.
                                                    710 Medtronic Parkway, Minneapolis, MN 55432
                                                        (Name of person to whom this subpoena is directed)

      ✔Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
      u
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:
See attached Exhibit A.

  Place: Regus, 100 South Fifth Street, 19th Floor                                      Date and Time:
            Minneapolis, MN 55402, or as otherwise agreed                                                 06/05/2020 9:00 am

           The deposition will be recorded by this method:                    videotaped and stenographically

       ✔ Production: You, or your representatives, must also bring with you to the deposition the following documents,
       u
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material: See attached Exhibit A. The documents are to be produced at least one week before the deposition
                        either electronically or by mail to Sharon Lee, Sidley Austin LLP, 787 Seventh Ave., New York, New
                        sharon.lee@sidley.com or in person to Regus, 100 South Fifth Street, 19th Floor
                        Minneapolis, MN 55402, or as otherwise agreed

        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        05/05/2020
                                    CLERK OF COURT
                                                                                          OR
                                                                                                                 /s/ Sharon Lee
                                            Signature of Clerk or Deputy Clerk                                  Attorney’s signature

 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
 Nevro Corp.                                                             , who issues or requests this subpoena, are:
Sharon Lee, Sidley Austin LLP, 787 Seventh Ave., New York, New York 10019; 212-839-7305; sharon.lee@sidley.com

                               Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R. Civ. P. 45(a)(4).
    Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 5 of 47 PageID #: 5745
AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 18-cv-644-CFC-CJB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
    Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 6 of 47 PageID #: 5746

AO 88A (Rev. 12/13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 7 of 47 PageID #: 5747



                                                 EXHIBIT A

                                            DEFINITIONS

         1.      The terms “Medtronic,” “You,” and “Your” shall mean and refer to Medtronic,

  Inc. and its associated entities, predecessors-in-interest, employees, agents, partners, attorneys,

  and representatives.

         2.      “Boston Scientific Patents” shall mean U.S. Patent Nos. 7,496,404, 8,682,447,

  6,993,384, 7,853,330, 7,822,480, 6,381,496, and 9,162,071.

         3.      “Stimulation Parameters” shall mean the characteristics of the electrical pulses

  delivered by a stimulation system, including but not limited to the timing, width, duration,

  amplitude, voltage, power, and pulses per second.

         4.      “Implantable Pulse Generator” shall mean a device implanted inside a body that

  has the capability to generate an electric current.

         5.      “Lead” shall mean a conductive device that connects to an Implantable Pulse

  Generator to distribute an electric current.

         6.      The terms “person” and “persons” shall mean an individual, individuals, a

  business entity, or business entities, including, but not limited to, associations, corporations,

  partnerships, or business trusts, any federal, state, or local government or governmental agency,

  and any foreign government or foreign government agency or other organization recognizable at

  law.

         7.      The terms “document” and “documents” have the broadest meaning prescribed in

  Fed. R. Civ. P. 34 and includes, but is not limited to, source code. A draft or non-identical copy

  is a separate document within the meaning of this term.

         8.      The terms “thing” and “things” have the broadest meaning prescribed in Fed. R.

  Civ. P. 34 and includes every kind of physical specimen or tangible item, other than a document.
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 8 of 47 PageID #: 5748



          9.      The terms “communication” and “communications” shall mean the transmittal of

  information (in the form of facts, ideas, inquiries, or otherwise) regardless of the manner in

  which the communication took place, including, but not limited to, personal conversations,

  correspondence, electronic or computer mail, telephone calls, facsimile communications,

  voicemail, or telegrams.

          10.     The terms “concern” and “concerning” shall mean referring to, relating to,

  describing, evidencing, constituting, or otherwise discussing in any way the subject matter

  identified in a request.

          11.     The terms “refer,” “relate,” and “respecting” shall be construed in the broadest

  sense to mean information (1) which contains or comprises any communication (including

  representations, requests, demands, studies, analyses, and the like) referred to in these requests,

  or (2) information which discusses, mentions, or refers, whether directly or indirectly, to the

  subject matter of the request, and shall include, but not be limited to, the following meanings:

  relevant to, containing, recording, discussing, mentioning, noting, supporting, memorializing,

  summarizing, analyzing, commenting upon, describing, demonstrating, reflecting, regarding,

  evidencing, concerning, pertaining, and/or constituting, in whole or in part, the matters set forth.

          12.     The terms “and” and “or” shall be understood as either conjunctive or disjunctive,

  whichever is more inclusive in context.

          13.     The terms “any” and “all” shall be considered to include “each and every.”

          14.     The singular form of a noun or pronoun shall be considered to include within its

  meaning the plural form of a noun or pronoun so used, and vice versa.

          15.     The terms “including” and “includes” shall mean “including but not limited to.”




                                                    2
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 9 of 47 PageID #: 5749



                                          INSTRUCTIONS

            1.   You are to produce every document and thing requested that is in Your

  possession, custody, or control, or within the possession, custody, or control of any employees,

  agents, consultants, attorneys, and/or any other persons acting or purporting to act on Your

  behalf.

            2.   All documents and things that respond, in whole or in part, to any portion of these

  Requests are to be produced in their entirety, including all attachments and enclosures.

            3.   All documents and things requested are to be produced in the same file or other

  organizational environment in which they are maintained. For example, a document that is part

  of a file, docket, or other grouping, should be physically produced together with all other

  responsive documents from said file, docket, or grouping, in the same order or manner of

  arrangement as the original. Alternatively, as to each document and thing produced in response

  hereto, You shall identify the Request in response to which the document or thing is being

  produced.

            4.   Electronic and computerized information must be produced in an intelligible

  format or together with a description of the system from which it was derived sufficient to permit

  rendering the materials intelligible.

            5.   If in responding to these Requests, You claim any ambiguity in either a Request

  or a definition or instruction applicable thereto, identify in Your response the language You

  consider ambiguous and state the interpretation You are using in responding.

            6.   If You object to the production of any document or thing on the grounds that it is

  protected from disclosure by the attorney-client privilege, work-product doctrine, or any other

  privilege or protection, You must produce a log identifying all such documents and provide the

  information required by Rule 26(b)(5) of the Federal Rules of Civil Procedure.
                                                   3
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 10 of 47 PageID #: 5750



          7.      Any attachment to an allegedly privileged, protected, or immune document or

   electronically stored information shall be produced unless You contend that the attachment is

   also privileged, protected, or immune, in which case the information specified in the previous

   instruction shall be separately provided for each such attachment.

          8.      If You know of the existence, past or present, of any document or thing described

   in any of these Requests, but such document or thing is not presently in Your possession,

   custody, or control, You shall so state in response to the Request, identify such document or

   thing in response to the Request, and identify the individual in whose possession, custody, or

   control the document or thing was last known to reside. If any responsive document or thing has

   been destroyed or otherwise removed from Your custody or control, please state when, how, and

   why such document or thing was destroyed or removed from Your custody.

          9.      If You contend that production of any document or thing is prohibited by third

   party confidentiality obligations, You must specifically identify those obligations in Your

   responses, seek permission from the relevant third parties to produce the relevant document or

   thing in this action, and inform us of the outcome of those requests in a timely manner.

          10.     If multiple copies of a document exist, You shall produce every copy on which

   appear any markings or notations of any sort not appearing on any other copy that You include in

   Your production.

          11.     Color copies of documents should be produced where color is necessary to

   interpret or understand the contents.

          12.     If any of the documents or things are considered “CONFIDENTIAL,” “HIGHLY

   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL –

   SOURCE CODE” Information as those terms are defined in the Protective Order attached as



                                                   4
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 11 of 47 PageID #: 5751



   Exhibit 1, such documents and things should be produced subject to the terms and provisions of

   the Protective Order.

          13.     If no documents or things exist that are responsive to a particular Request, that

   fact should be stated in Your response to such Request.

          14.     Whenever possible, You shall produce documents or things responsive to

   individual Requests as soon as possible and without waiting to produce documents or things

   responsive to other Requests.

                                        DEPOSITION TOPICS

          1.      The structure, operation, and capabilities of any Implantable Pulse Generator that

   Medtronic used, publicly disclosed, offered for sale, or sold prior to July 26, 2000, that includes

   a replenishable power source, including a rechargeable battery.

          2.      The structure, operation, and capabilities of any product, software, and/or

   program that Medtronic used, publicly disclosed, offered for sale, or sold prior to December 4,

   2001, that is capable of determining the relative positions and/or orientations of implanted leads

   and/or electrodes.

          3.      The structure, operation, and capabilities of any external device that Medtronic

   used, publicly disclosed, offered for sale, or sold prior to June 27, 2003, that uses on-off keying

   modulation and/or frequency modulation to modulate signals that are transmitted to an

   implantable device.

          4.      The structure, operation, and capabilities of any implantable device that

   Medtronic used, publicly disclosed, offered for sale, or sold prior to October 1, 1999, that stores

   multiple programs and/or sets of stimulation parameters.




                                                    5
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 12 of 47 PageID #: 5752



          5.      The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 5,895,416 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          6.      The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 6,807,439 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          7.      The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 5,941,906 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          8.      The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 5,534,018 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          9.      The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 6,453,198 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          10.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 7,167,756 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          11.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 6,456,883 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.




                                                   6
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 13 of 47 PageID #: 5753



          12.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 5,501,703 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          13.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 6,443,891 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          14.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 6,201,993 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          15.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 6,577,901 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          16.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 5,562,595 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          17.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 6,016,447 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

          18.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 5,360,437 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.




                                                   7
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 14 of 47 PageID #: 5754



           19.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 5,443,486 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

           20.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 6,083,248 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

           21.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 5,752,977 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

           22.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 6,704,602 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

           23.     The structure, operation, and capabilities of any embodiment of or product that

   practices U.S. Patent No. 5,387,228 that was developed, used, publicly disclosed, offered for

   sale, or sold by Medtronic.

           24.     The identity and location of all persons, documents, and things consulted,

   reviewed, communicated with or relied on in preparation for testifying about each of the topics

   above, including, on a topic-by-topic basis, an identification by production number or range of

   each document or thing associated with each topic and, for each person, his or her name,

   location, title, and responsibilities.

           25.     The authentication and public availability, including dates of first public

   availability, of all documents produced in response to this subpoena.




                                                     8
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 15 of 47 PageID #: 5755



          26.     The date of first use, first offer for sale, and first sale of each Implantable Pulse

   Generator, system, and/or product responsive to any of the foregoing topics.

                REQUESTS FOR PRODUCTION OF DOCUMENTS AND THINGS

          1.      Documents sufficient to show the structure, operation, and capabilities of any

   Implantable Pulse Generator that Medtronic used, publicly disclosed, offered for sale, or sold

   prior to July 26, 2000, that includes a replenishable power source, including a rechargeable

   battery.

          2.      Documents sufficient to show the structure, operation, and capabilities of any

   product, software, and/or program that Medtronic used, publicly disclosed, offered for sale, or

   sold prior to December 4, 2001, that is capable of determining the relative positions and/or

   orientations of implanted leads and/or electrodes.

          3.      Documents sufficient to show the structure, operation, and capabilities of any

   external device that Medtronic used, publicly disclosed, offered for sale, or sold prior to June 27,

   2003, that uses on-off keying modulation and/or frequency modulation to modulate signals that

   are transmitted to an implantable device.

          4.      Documents sufficient to show the structure, operation, and capabilities of any

   implantable device that Medtronic used, publicly disclosed, offered for sale, or sold prior to

   October 1, 1999, that stores multiple programs and/or sets of stimulation parameters.

          5.      Documents sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 5,895,416 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          6.      Documents sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 6,807,439 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.
                                                     9
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 16 of 47 PageID #: 5756



          7.      Documents sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 5,941,906 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          8.      Documents sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 5,534,018 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          9.      Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 6,453,198 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          10.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 7,167,756 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          11.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 6,456,883 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          12.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 5,501,703 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          13.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 6,443,891 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.




                                                   10
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 17 of 47 PageID #: 5757



          14.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 6,201,993 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          15.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 6,577,901 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          16.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 5,562,595 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          17.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 6,016,447 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          18.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 5,360,437 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          19.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 5,443,486 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          20.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 6,083,248 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.




                                                   11
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 18 of 47 PageID #: 5758



          21.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 5,752,977 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          22.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 6,704,602 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          23.     Document sufficient to show the structure, operation, and capabilities of any

   embodiment of or product that practices U.S. Patent No. 5,387,228 that was developed, used,

   publicly disclosed, offered for sale, or sold by Medtronic.

          24.     A product sample of the product lines and/or models and any accessories needed

   to operate the product (e.g., any external programmer or patient controller) relating to the

   documents identified as responsive to the foregoing Requests for Production.

          25.     Documents sufficient to show public availability, including dates of first public

   availability, of all documents produced in response to this subpoena.

          26.     Documents sufficient to show the date of first use, first offer for sale, and first

   sale of each Implantable Pulse Generator, system, and/or product responsive to any of the

   foregoing topics.




                                                    12
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 19 of 47 PageID #: 5759




                      EXHIBIT 1
Case
 Case1:18-cv-00644-CFC-CJB
      1:18-cv-00644-CFC-CJB Document
                             Document126
                                      73 Filed 03/10/20
                                               05/05/20 Page 1
                                                             20ofof26
                                                                    47PageID
                                                                       PageID#:#:4197
                                                                                  5760




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

      BOSTON SCIENTIFIC CORP. AND
      BOSTON SCIENTIFIC
      NEUROMODULATION CORP.,

                     Plaintiffs and Counter-
                     Defendants,

                     v.                                 C.A. No. 18-644-CFC-CJB

      NEVRO CORP.,

                     Defendant and
                     Counterclaimant.



                                 STIPULATED PROTECTIVE ORDER

     1.     PURPOSES AND LIMITATIONS

            Disclosure and discovery activity in this action are likely to involve production of

     confidential, proprietary, or private information for which special protection from public

     disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

     Accordingly, the parties hereby stipulate to and petition the court to enter the following

     Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

     protections on all disclosures or responses to discovery and that the protection it affords from

     public disclosure and use extends only to the limited information or items that are entitled to

     confidential treatment under the applicable legal principles.

     2.     DEFINITIONS

            2.1     California Action: Nevro Corp. v. Boston Scientific Corp. et al., No. 3:16-cv-

     06830-VC-MEJ (N.D. Cal.).

            2.2     Challenging Party: a Party or Non-Party that challenges the designation of

     information or items under this Order.

     STIPULATED PROTECTIVE ORDER
     C.A. No. 18-644-CFC-CJB                                                                Page 1 of2S
Case
 Case1:18-cv-00644-CFC-CJB
      1:18-cv-00644-CFC-CJB Document
                             Document126
                                      73 Filed 03/10/20
                                               05/05/20 Page 2
                                                             21ofof26
                                                                    47PageID
                                                                       PageID#:#:4198
                                                                                  5761




             2.3     "CONFIDENTIAL" Information or Items: information (regardless of how it is

     generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

     of Civil Procedure 26(c).

             2.4     Counsel {without qualifier): Outside Counsel of Record and In-House Counsel (as

     well as their support staff).

             2.5     Designating Party: a Party or Non-Party that designates information or items that

     it produces in disclosures or in responses to discovery as "CONFIDENTIAL," "HIGHLY

     CONFIDENTIAL-ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL- SOURCE

     CODE."

             2.6     Disclosure or Discovery Material: all items or information, regardless of the

     medium or manner in which it is generated, stored, or maintained (including, among other things,

     testimony, transcripts, and tangible things), that are produced or generated in disclosures or

     responses to discovery in this matter.

             2. 7    Expert: a person with specialized knowledge or experience in a matter pertinent to

     the litigation who ( 1) has been retained by a Party or its counsel to serve as an expert witness or

     as a consultant in this action, (2) is not a current employee of a Party or of a Party's competitor,

     and (3) at the time of retention, is not anticipated to become an employee ofa Party or of a

     Party's competitor.

             2.8     First Delaware Action: Boston Scientific Corp. et al. v. Nevro Corp., No. CV 16-

     1163-CFC (D. Del.).

             2.9     "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY" Information or

     Items: extremely sensitive "Confidential Information or Items," disclosure of which to another

     Party or Non-Party would create a substantial risk of serious harm that could not be avoided by



     STIPULATED PROTECTIVE ORDER
     C.A. No. 18-644-CFC-CJB                                                                 Page 2 of25
Case
 Case1:18-cv-00644-CFC-CJB
      1:18-cv-00644-CFC-CJB Document
                             Document126
                                      73 Filed 03/10/20
                                               05/05/20 Page 3
                                                             22ofof26
                                                                    47PageID
                                                                       PageID#:#:4199
                                                                                  5762




     less restrictive means.

             2.10   "HIGHLY CONFIDENTIAL - SOURCE CODE" Information or Items:

     extremely sensitive "Confidential Information or Items" representing computer code and

     associated comments and revision histories, formulas, engineering specifications, or schematics

     that define or otherwise describe in detail the algorithms or structure of software or hardware

     designs, disclosure of which to another Party or Non-Party would create a substantial risk of

     serious harm that could not be avoided by less restrictive means.

             2.11   In-House Counsel: attorneys who are employees of a party to this action. In-

     House Counsel does not include Outside Counsel of Record or any other outside counsel.

             2.12   Non-Party: any natural person, partnership, corporation, association, or other legal

     entity not named as a Party to this action.

             2.13   Outside Counsel of Record: attorneys who are not employees of a party to this

    · action but are retained to represent or advise a party to this action and have appeared in this

     action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

     that party.

             2.14   fm:!y: any party to this action, including all of its officers, directors, employees,

     consultants, retained experts, and Outside Counsel of Record (and their support staffs).

             2.15    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

     Material in this action.

             2.16    Professional Vendors: persons or entities that provide litigation support services

     (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

     organizing, storing, or retrieving data in any form or medium) and their employees and

     subcontractors.



     STIPULATED PROTECTIVE ORDER
     C.A. No. 18-644-CFC-CJB                                                                  Page 3 of25
Case
 Case1:18-cv-00644-CFC-CJB
      1:18-cv-00644-CFC-CJB Document
                             Document126
                                      73 Filed 03/10/20
                                               05/05/20 Page 4
                                                             23ofof26
                                                                    47PageID
                                                                       PageID#:#:4200
                                                                                  5763




            2.17    Protected Material: any Disclosure or Discovery Material that is designated as

     "CONFIDENTIAL," "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY," or as

     "HIGHLY CONFIDENTIAL- SOURCE CODE."

            2.18    Receiving Party: a Party that receives Disclosure or Discovery Material from a

     Producing Party.

     3.     SCOPE

            The protections conferred by this Stipulation and Order cover not only Protected Material

     (as defined above), but also ( 1) any information copied or extracted from Protected Material;

     (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

     conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

     However, the protections conferred by this Stipulation and Order do not cover the following

     information: (a) any information that is in the public domain at the time of disclosure to a

     Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

     a result of publication not involving a violation of this Order, including becoming part of the

     public record through trial or otherwise; and (b) any information known to the Receiving Party

     prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

     obtained the information lawfully and under no obligation of confidentiality to the Designating

     Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

     4.     DURATION

            Even after final disposition of this litigation, the confidentiality obligations imposed by

     this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

     order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

     claims and defenses in this action, with or without prejudice; and (2) final judgment herein after



     STIPULATED PROTECTIVE ORDER
     C.A. No. 18-644-CFC-CJB                                                                 Page 4 of25
Case
 Case1:18-cv-00644-CFC-CJB
      1:18-cv-00644-CFC-CJB Document
                             Document126
                                      73 Filed 03/10/20
                                               05/05/20 Page 5
                                                             24ofof26
                                                                    47PageID
                                                                       PageID#:#:4201
                                                                                  5764




     the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

     action, including the time limits for filing any motions or applications for extension of time

     pursuant to applicable law.

     5.     DESIGNATING PROTECTED MATERIAL

            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

     or Non-Party that designates information or items for protection under this Order must take care

     to limit any such designation to specific material that qualifies under the appropriate standards.

     To the extent it is practical to do so, the Designating Party must designate for protection only

     those parts of material, documents, items, or oral or written communications that qualify - so

     that other portions of the material, documents, items, or communications for which protection is

     not warranted are not swept unjustifiably within the ambit of this Order.

            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

     unnecessarily encumber or retard the case development process or to impose unnecessary

     expenses and burdens on other parties) expose the Designating Party to sanctions.

            If it comes to a Designating Party's attention that information or items that it designated

     for protection do not qualify for protection at all or do not qualify for the level of protection

     initially asserted, that Designating Party must promptly notify all other parties that it is

     withdrawing the mistaken designation.

             5 .2   Manner and Timing of Designations. Except as otherwise provided in this Order

     (see, e.g., second paragraph of Section 5.2(a), below), or as otherwise stipulated or ordered,

     Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

     designated before the material is disclosed or produced.



     STIPULATED PROTECTIVE ORDER
     C.A. No. 18-644-CFC-CJB                                                                   Page 5 of25
Case
 Case1:18-cv-00644-CFC-CJB
      1:18-cv-00644-CFC-CJB Document
                             Document126
                                      73 Filed 03/10/20
                                               05/05/20 Page 6
                                                             25ofof26
                                                                    47PageID
                                                                       PageID#:#:4202
                                                                                  5765




             Designation in conformity with this Order requires:

             (a) for information in documentary form (e.g., paper or electronic documents, but

     excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

     Party affix the legend "CONFIDENTIAL," "HIGHLY CONFIDENTIAL - ATTORNEYS'

     EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE CODE" to each page that contains

     Protected Material. If only a portion or portions of the material on a page qualifies for

     protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by

     making appropriate markings in the margins) and must specify, for each portion, the level of

     protection being asserted.

            A Party or Non-Party that makes original documents or materials available for inspection

     need not designate them for protection until after the inspecting Party has indicated which

     material it would like copied and produced. During the inspection and before the designation, all

     of the material made available for inspection shall be deemed "HIGHLY CONFIDENTIAL-

     ATTORNEYS' EYES ONLY." After the inspecting Party has identified the documents it wants

     copied and produced, the Producing Party must determine which documents, or portions thereof,

     qualify for protection under this Order. Then, before producing the specified documents, the

     Producing Party must affix the appropriate legend ("CONFIDENTIAL," "HIGHLY

     CONFIDENTIAL-ATTORNEYS' EYES ONLY," or "HIGHLY CONFIDENTIAL-

     SOURCE CODE") to each page that contains Protected Material. If only a portion or portions of

     the material on a page qualifies for protection, the Producing Party also must clearly identify the

     protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for

     each portion, the level of protection being asserted.

            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the



     STIPULATED PROTECTIVE ORDER
     C.A. No. 18-644-CFC-CJB                                                                 Page 6 of25
Case
 Case1:18-cv-00644-CFC-CJB
      1:18-cv-00644-CFC-CJB Document
                             Document126
                                      73 Filed 03/10/20
                                               05/05/20 Page 7
                                                             26ofof26
                                                                    47PageID
                                                                       PageID#:#:4203
                                                                                  5766




     Designating Party identify on the record, before the close of the deposition, hearing, or other

     proceeding, all protected testimony and specify the level of protection being asserted. When it is

     impractical to identify separately each portion of testimony that is entitled to protection and it

     appears that substantial portions of the testimony may qualify for protection, the Designating

     Party may invoke on the record (before the deposition, hearing, or other proceeding is

     concluded) a right to have up to 21 days after receipt of the transcript to identify the specific

     portions of the testimony as to which protection is sought and to specify the level of protection

     being asserted. Only those portions of the testimony that are appropriately designated for

     protection within the 21 days shall be covered by the provisions of this Stipulated Protective

     Order. Alternatively, a Designating Party may specify, at the deposition, hearing, or other

     proceeding, or up to 21 days after receipt of the transcript if that period is properly invoked, that

     the entire transcript shall be treated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

     ATTORNEYS' EYES ONLY."

             Parties shall give the other parties notice if they reasonably expect a deposition, hearing,

     or other proceeding to include Protected Material so that the other parties can ensure that only

     authorized individuals who have signed the "Acknowledgment and Agreement to Be Bound"

     (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

     shall not in any way affect its designation as "CONFIDENTIAL" or "HIGHLY

     CONFIDENTIAL-ATTORNEYS' EYES ONLY."

            Transcripts containing Protected Material shall have an obvious legend on the title page

     that the transcript contains Protected Material, and the title page shall be followed by a list of all

     pages (including line numbers as appropriate) that have been designated as Protected Material

     and the level of protection being asserted by the Designating Party. The Designating Party shall



     STIPULATED PROTECTIVE ORDER
     C.A. No. 18-644-CFC-CJB                                                                   Page 7 of25
Case
 Case1:18-cv-00644-CFC-CJB
      1:18-cv-00644-CFC-CJB Document
                             Document126
                                      73 Filed 03/10/20
                                               05/05/20 Page 8
                                                             27ofof26
                                                                    47PageID
                                                                       PageID#:#:4204
                                                                                  5767




     inform the court reporter of these requirements. Any transcript that is prepared before the

     expiration of a 21-day period for designation shall be treated during that period as if it had been

     designated "HIGHLY CONFIDENTIAL- ATTORNEYS' EYES ONLY" in its entirety unless

     otherwise agreed. After the expiration of that period, the transcript shall be treated only as

     actually designated.

            (c) for information produced in some form other than documentary and for any other

     tangible items, that the Producing Party affix in a prominent place on the exterior of the

     container or containers in which the information or item is stored the legend

     "CONFIDENTIAL," "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY," or

     "HIGHLY CONFIDENTIAL - SOURCE CODE." If only a portion or portions of the

     information or item warrant protection, the Producing Party, to the extent practicable, shall

     identify the protected portion(s) and specify the level of protection being asserted.

            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

     designate qualified information or items does not, standing alone, waive the Designating Party's

     right to secure protection under this Order for such material. Upon timely correction of a

     designation, the Receiving Party must make reasonable efforts to assure that the material is

     treated in accordance with the provisions of this Order.

     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

     confidentiality at any time. Unless a prompt challenge to a Designating Party's confidentiality

     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

     burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

     challenge a confidentiality designation by electing not to mount a challenge promptly after the


     STIPULATED PROTECTIVE ORDER
     C.A. No. 18-644-CFC-CJB                                                                  Page 8 of25
Case
 Case1:18-cv-00644-CFC-CJB
      1:18-cv-00644-CFC-CJB Document
                             Document126
                                      73 Filed 03/10/20
                                               05/05/20 Page 9
                                                             28ofof26
                                                                    47PageID
                                                                       PageID#:#:4205
                                                                                  5768




     original designation is disclosed. The deadlines in Sections 6.2 and 6.3 shall apply by default,

     but the parties may agree to modify them for a particular challenge without a Court order.

            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

     process by providing written notice of each designation it is challenging and describing the basis

     for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

     notice must recite that the challenge to confidentiality is being made in accordance with this

     specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

     good faith and must begin the process by conferring directly (in voice to voice dialogue; other

     forms of communication are not sufficient) within 14 days of the date of service of notice. In

     conferring, the Challenging Party must explain the basis for its belief that the confidentiality

     designation was not proper and must give the Designating Party an opportunity to review the

     designated material, to reconsider the circumstances, and, if no change in designation is offered,

     to explain the basis for the chosen designation. A Challenging Party may proceed to the next

     stage of the challenge process only if it has engaged in this meet and confer process first or

     establishes that the Designating Party is unwilling to participate in the meet and confer process in

     a timely manner.

            6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

     intervention, the Designating Party shall request that the Parties schedule a teleconference with

     Judge Connolly's chambers in accordance with his discovery dispute resolution procedure within

     14 days of the Parties agreeing that the meet and confer process will not resolve their dispute. 1

     Failure by the Designating Party to request that the Parties schedule a teleconference within 14


     1
      Each Party reserves the right to seek modification of this procedure to shift the burden to move
     on the Challenging Party after a certain number of challenges are made to avoid an abuse of the
     process. The burden of persuasion would remain on the Designating Party.
     STIPULATED PROTECTIVE ORDER
     C.A. No. 18-644-CFC-CJB                                                                 Page 9 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page10
                                                           29of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4206
                                                                           5769




    days shall automatically waive the confidentiality designation for each challenged designation.

    In addition, the Challenging Party may initiate a teleconference challenging a confidentiality

    designation at any time ifthere is good cause for doing so, including a challenge to the

    designation of a deposition transcript or any portions thereof.

           The burden of persuasion in any such challenge proceeding shall be on the Designating

    Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

    unnecessary expenses and burdens on other parties) may expose the Challenging Party to

    sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

    initiate a teleconference to retain confidentiality as described above, all parties shall continue to

    afford the material in question the level of protection to which it is entitled under the Producing

    Party's designation until the court rules on the challenge.

    7.     ACCESS TO AND USE OF PROTECTED MATERIAL

           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

    or produced by another Party or by a Non-Party in connection with this case only for

    prosecuting, defending, or attempting to settle this litigation. A Receiving Party may make a

    reasonable request to use Protected Material in an inter partes review proceeding with respect to

    any patents asserted by either Party against the other Party in any lawsuit by identifying the

    Protected Material by Bates number and providing an explanation of the need to use such

    Protected Material in the inter partes review proceeding. The Parties agree to meet and confer in

    good faith regarding any such reasonable requests, including regarding obtaining necessary

    protections in the inter partes review proceeding (e.g., protective order) to prevent public

    disclosure of such Protected Material. Such Protected Material may be disclosed only to the

    categories of persons and under the conditions described in this Order. When the litigation has


    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                 Page 10 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page11
                                                           30of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4207
                                                                           5770




    been terminated, a Receiving Party must comply with the provisions of Section 16 below

    (FINAL DISPOSITION).

           Protected Material must be stored and maintained by a Receiving Party at a location and

    in a secure manner that ensures that access is limited to the persons authorized under this Order.

           7.2     Disclosure of"CONFIDENTIAL" Information or Items. Unless otherwise

    ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

    disclose any information or item designated "CONFIDENTIAL" only to:

           (a) the Receiving Party's Outside Counsel of Record in this action, as well as employees

    of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

    for this litigation and who have signed the "Acknowledgment and Agreement to Be Bound" that

    is attached hereto as Exhibit A;

           (b) the officers, directors, and employees (including In-House Counsel) of the Receiving

    Party to whom disclosure is reasonably necessary for this litigation and who have signed the

    "Acknowledgment and Agreement to Be Bound" (Exhibit A);

           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

    reasonably necessary for this litigation and who have signed the "Acknowledgment and

    Agreement to Be Bound" (Exhibit A);

           (d) the court and its personnel;

           (e) court reporters and their staff, professional jury or trial consultants, and Professional

    Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

    "Acknowledgment and Agreement to Be Bound" (Exhibit A);

           (f) mock jurors who have signed an undertaking that acknowledges the confidentiality of

    all Protected Material, and agreed to use Protected Material solely for purposes of the mockjury



    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                Page 11 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page12
                                                           31of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4208
                                                                           5771




    and not to disclose Protected Material to anyone outside of the mock jury;

           (g) during their depositions, witnesses in the action to whom disclosure is reasonably

    necessary and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit

    A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

    transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

    separately bound by the court reporter and may not be disclosed to anyone except as permitted

    under this Stipulated Protective Order.

           (h) the author or recipient of a document containing the information or a custodian or

    other person who otherwise possessed or knew the information.

           7.3     Disclosure of "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" and

    "HIGHLY CONFIDENTIAL - SOURCE CODE" Information or Items. Unless otherwise

    ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

    disclose any information or item designated "HIGHLY CONFIDENTIAL -ATTORNEYS'

    EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE CODE" only to2 :

           (a) the Receiving Party's Outside Counsel of Record in this action, as well as employees

    of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

    for this litigation and who have signed the "Acknowledgment and Agreement to Be Bound" that

    is attached hereto as Exhibit A;

           (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

    litigation, (2) who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A),


    2
     This Protective Order does not provide any In-House Counsel access to "Highly Confidential -
    Attorneys' Eyes Only" or "Highly Confidential - Source Code" information or items. To the
    extent disclosure of information or items so designated to In-House Counsel becomes reasonably
    necessary for the litigation, the Parties agree to meet and confer in good faith regarding the
    specific scope of any such disclosure.

    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                             Page 12 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page13
                                                           32of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4209
                                                                           5772




    and (3) as to whom the procedures set forth in Paragraph 7.4(a), below, have been followed;

           (c) the court and its personnel;

           (d) court reporters and their staff, professional jury or trial consultants, and Professional

    Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

    "Acknowledgment and Agreement to Be Bound" (Exhibit A);

           (e) mock jurors who have signed an undertaking that acknowledges the confidentiality of

    all Protected Material, and agrees to use Protected Material solely for purposes of the mock jury

    and not to disclose Protected Material to anyone outside of the mock jury; and

           (t) the author or recipient of a document containing the information or a custodian or

    other person who otherwise possessed or knew the information.

           7.4     Procedures for Approving or Obiecting to Disclosure of"HIGHLY

    CONFIDENTIAL - ATTORNEYS' EYES ONLY" and "HIGHLY CONFIDENTIAL -

    SOURCE CODE" Information or Items to Experts.

           (a) Unless otherwise ordered by the court or agreed to in writing by the Designating

    Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or

    item that has been designated "HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY" or

    "HIGHLY CONFIDENTIAL - SOURCE CODE" pursuant to Paragraph 7.3(b) first must make

    a written request to the Designating Party that (1) identifies the general categories of"HIGHLY

    CONFIDENTIAL - ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL - SOURCE

    CODE" information or items that the Receiving Party seeks permission to disclose to the Expert,

    (2) sets forth the full name of the Expert and the city and state of his or her primary residence,

    (3) attaches a copy ofthe Expert's current resume, (4) identifies the Expert's current

    employer(s), (5) identifies each entity from whom the Expert has received compensation or



    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                Page 13 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page14
                                                           33of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4210
                                                                           5773




    funding for work in his or her areas of expertise or to whom the expert has provided professional

    services, including in connection with a litigation, at any time during the preceding five years, 3

    and (6) identifies (by name and number of the case, filing date, and location of court) any

    litigation in connection with which the Expert has offered expert testimony, including through a

    declaration, report, or testimony at a deposition or trial, during the preceding five years.

           (b) A Party that makes a request and provides the information specified in the preceding

    paragraph, may disclose the subject Protected Material to the identified Expert unless, within 7

    days of delivering the request, the Party receives a written objection from the Designating Party.

    Any such objection must set forth in detail the grounds on which it is based.

           (c) A Party that receives a timely written objection must meet and confer with the

    Designating Party (through direct, voice-to-voice dialogue) to try to resolve the matter by

    agreement within seven days of the written objection. If no agreement is reached, the Party

    seeking to make the disclosure to the Expert may request that the Parties schedule a

    teleconference with Judge Connolly' s chambers in accordance with his discovery dispute

    resolution procedure.

           In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

    of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

    outweighs the Receiving Party's need to disclose the Protected Material to its Expert.

           7.6     Unified Production of Documents. For the sake of efficiency, the Parties agree to

    treat the fact discovery produced in the California and First Delaware Actions as produced in this




    3
     If the Expert believes any of this information is subject to ~ confidentiality obligation to a third-
    party, then the Expert should provide whatever information the Expert believes can be disclosed
    without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
    shall be available to meet and confer with the Designating Party regarding any such engagement.
    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                Page 14 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page15
                                                           34of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4211
                                                                           5774




    case. Upon the effective date of the stipulation to this Protective Order in this action, Outside

    Counsel of Record may treat all documents and things produced in the California and First

    Delaware Actions, as well as any trial transcripts, trial exhibits, deposition transcripts, deposition

    exhibits, expert reports, and briefs filed or served in the California and First Delaware Actions as

    if they were produced and/or served in this case. Each Party agrees that the production of any

    documents or materials under this Paragraph is not an admission of relevance or admissibility for

    this case. Each Party reserves the right to argue that any document produced under this

    Paragraph and any trial transcript, trial exhibit, deposition transcript, deposition exhibit, expert

    report, and/or brief filed or served in the California or First Delaware Actions is not relevant to

    or admissible in this action. Each Party agrees not to use this agreement to deem any documents

    produced under this Paragraph, or any trial transcripts, trial exhibits, deposition transcripts,

    deposition exhibits, expert reports, and briefs filed or served in the California and/or First

    Delaware Actions, as evidence of the relevance or admissibility of any such document or the

    relatedness of any legal issues in the California and/or First Delaware Actions with this action.

    8.     PROSECUTION BAR

           Absent written consent from the Producing Party, any individual who receives access to

    "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or "HIGHLY CONFIDENTIAL

    - SOURCE CODE" information shall not be involved in the prosecution of patents or patent

    applications relating to neuromodulation, including without limitation the patents asserted in this

    action and any patent or application claiming priority to or otherwise related to the patents

    asserted in this action, before any foreign or domestic agency, including the United States Patent




    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                 Page 15 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page16
                                                           35of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4212
                                                                           5775




    and Trademark Office ("the Patent Office"). 4 For purposes of this Paragraph, "prosecution"

    includes directly or indirectly drafting, amending, advising, or otherwise affecting the scope or

    maintenance of patent claims. To avoid any doubt, "prosecution" as used in this Paragraph does

    not include representing a party challenging a patent before a domestic or foreign agency

    (including, but not limited to, a reissue protest, ex parte reexamination, post-grant review, or

    inter partes review). This Prosecution Bar also shall not include representing a party in a reissue

    protest, ex parte reexamination, post-grant review, or inter partes review with respect to any

    patents asserted by either party against the other party in any lawsuit. This Prosecution Bar shall

    begin when access to "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY" or

    "HIGHLY CONFIDENTIAL - SOURCE CODE" information is first received by the affected

    individual and shall end two (2) years after final termination of this action.

    9.     SOURCE CODE

           9.1     To the extent production of source code becomes necessary in this case, a

    Producing Party may designate source code as "HIGHLY CONFIDENTIAL - SOURCE

    CODE" if it comprises or includes confidential, proprietary, or trade secret source code.

           9.2     Protected Material designated as "HIGHLY CONFIDENTIAL- SOURCE

    CODE" shall be subject to all of the protections afforded to "HIGHLY CONFIDENTIAL-

    ATTORNEYS' EYES ONLY" information, including the Prosecution Bar set forth in Paragraph

    8, and may be disclosed only to the individuals to whom "HIGHLY CONFIDENTIAL -

    ATTORNEYS' EYES ONLY" information may be disclosed, as set forth in Paragraphs 7 .3 and

    7.4.



    4
     It may be appropriate under certain circumstances to require Outside Counsel of Record and In-
    House Counsel who receive access to "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES
    ONLY" information to implement an "Ethical Wall."
    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                               Page 16 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page17
                                                           36of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4213
                                                                           5776




           9 .3    Any source code produced in discovery shall be made available for inspection, in

    a format allowing it to be reasonably reviewed and searched, during normal business hours or at

    other mutually agreeable times, at both the Palo Alto, California, and District of Columbia

    offices of the Producing Party's Outside Counsel of Record or another mutually agreed upon

    location. The source code shall be made available for inspection on a secured computer in a

    secured room without Internet access or network access to other computers, and the Receiving

    Party shall not copy, remove, or otherwise transfer any portion of the source code onto any

    recordable media or recordable device. The Producing Party may visually monitor the activities

    of the Receiving Party's representatives during any source code review, but only to ensure that

    there is no unauthorized recording, copying, or transmission of the source code.

           9 .4    The Receiving Party may request paper copies of limited portions of source code

    that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or

    other papers, or for deposition or trial, but shall not request paper copies for the purposes of

    reviewing the source code other than electronically as set forth in Paragraph 9 .3 in the first

    instance. The Producing Party shall provide all such source code in paper form including Bates

    numbers and the label "HIGHLY CONFIDENTIAL - SOURCE CODE." The Producing Party

    may challenge the amount of source code requested in hard copy form pursuant to the dispute

    resolution procedure and timeframes set forth in Paragraph 6 whereby the Producing Party is the

    "Challenging Party" and the Receiving Party is the "Designating Party" for purposes of dispute

    resolution.

           9.5     The Receiving Party shall maintain a record of any individual who has inspected

    any portion of the source code in electronic or paper form. The Receiving Party shall maintain

    all paper copies of any printed portions of the source code in a secured, locked area. The



    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                Page 17 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page18
                                                           37of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4214
                                                                           5777




    Receiving Party shall not create any electronic or other images of the paper copies and shall not

    convert any of the information contained in the paper copies into any electronic format. The

    Receiving Party shall only make additional paper copies if such additional copies are

    (1) necessary to prepare court filings, pleadings, or other papers (including a testifying expert's

    expert report), (2) necessary for deposition, or (3) otherwise necessary for the preparation of its

    case. Any paper copies used during a deposition shall be retrieved by the Producing Party at the

    end of each day and must not be given to or left with a court reporter or any other unauthorized

    individual.

    10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
           OTHER LITIGATION

           Other Proceedings. By entering this Order and limiting the disclosure of information in

    this case, the Court does not intend to preclude another court from finding that information may

    be relevant and subject to disclosure in another case. Any person or party subject to this Order

    who becomes subject to a motion to disclose another party's information designated as

    confidential pursuant to this Order shall promptly notify that party of the motion so that the party

    may have an opportunity to appear and be heard on whether that information should be

    disclosed.

           In particular, if a Party is served with a subpoena or a court order issued in other litigation

    that compels disclosure of any information or items designated in this action as

    "CONFIDENTIAL," "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY" or

    "HIGHLY CONFIDENTIAL - SOURCE CODE" that Party must:

           (a) promptly notify in writing the Designating Party. Such notification shall include a

    copy of the subpoena or court order;

           (b) promptly notify in writing the party who caused the subpoena or order to issue in the


    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                Page 18 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page19
                                                           38of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4215
                                                                           5778




    other litigation that some or all of the material covered by the subpoena or order is subject to this

    Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

           (c) cooperate with respect to all reasonable procedures sought to be pursued by the

    Designating Party whose Protected Material may be affected. 5

           If the Designating Party timely seeks a protective order, the Party served with the

    subpoena or court order shall not produce any information designated in this action as

    "CONFIDENTIAL," "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY," or

    "HIGHLY CONFIDENTIAL - SOURCE CODE" before a determination by the court from

    which the subpoena or order issued, unless the Party has obtained the Designating Party's

    permission. The Designating Party shall bear the burden and expense of seeking protection in

    that court of its confidential material - and nothing in these provisions should be construed as

    authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

    another court.

    11.    A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
           THIS LITIGATION

            11.1     The terms of this Order are applicable to information produced by a Non-Party in

    this action and designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL -

    ATTORNEYS' EYES ONLY." Such information produced by Non-Parties in connection with

    this litigation is protected by the remedies and relief provided by this Order. Nothing in these

    provisions should be construed as prohibiting a Non-Party from seeking additional protections.

            11.2     In the event that a Party is required, by a valid discovery request, to produce a



    5
      The purpose of imposing these duties is to alert the interested parties to the existence of this
    Protective Order and to afford the Designating Party in this case an opportunity to try to protect
    its confidentiality interests in the court from which the subpoena or order issued.

    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                 Page 19 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page20
                                                           39of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4216
                                                                           5779




    Non-Party's confidential information in its possession, and the Party is subject to an agreement

    with the Non-Party not to produce the Non-Party's confidential information, then the Party shall:

           (a)     promptly notify in writing the requesting party and the Non-Party that some or all

    of the information requested is subject to a confidentiality agreement with a Non-Party;

            (b)    promptly provide the Non-Party with a copy of the Stipulated Protective Order in

    this litigation, the relevant discovery request(s), and a reasonably specific description of the

    information requested; and

            (c)    make the information requested available for inspection by the Non-Party.

            11.3   If the Non-Party fails to object or seek a protective order from this court within 14

    days of receiving the notice and accompanying information, the Receiving Party may produce

    the Non-Party's confidential information responsive to the discovery request. If the Non-Party

    timely seeks a protective order, the Receiving Party shall not produce any information in its

    possession or control that is subject to the confidentiality agreement with the Non-Party before a

    determination by the court. 6 Absent a court order to the contrary, the Non-Party shall bear the

    burden and expense of seeking protection in this court of its Protected Material.

    12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

    Material to any person or in any circumstance not authorized under this Stipulated Protective

    Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

    unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

    Protected Material, (c) inform the person or persons to whom unauthorized disclosures were


    6
      The purpose of this provision is to alert the interested parties to the existence of confidentiality
    rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
    interests in this court.

    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                 Page20 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page21
                                                           40of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4217
                                                                           5780




    made of all the terms of this Order, and (d) request such person or persons to execute the

    "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit A.

    13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL

           If information produced in discovery is subject to a claim of privilege or of protection as

    trial-preparation material, the Producing Party making the claim may notify any Receiving Party

    of the claim and the basis for it. After being notified, a Receiving Party must promptly return or

    destroy the specified information and any copies it has, and may not sequester, use, or disclose

    the information until the claim is resolved. The Receiving Party may not present the information

    to the Court or otherwise use the information in connection with a dispute over the claim of

    privilege. This provision is not intended to modify whatever procedure may be established in an

    e-discovery order that provides for production without prior privilege review.

    14.    DISCOVERY FROM EXPERTS AND CONSULTANTS

            14.1    Absent good cause, drafts of reports and declarations of testifying experts, and

    reports and other written materials, including drafts, of consulting experts, shall not be

    discoverable.

            14.2    Testifying experts shall not be subject to discovery with respect to any draft of his

    or her report( s) or declarations in this case. Draft reports and declarations, and notes or outlines

    for draft reports and declarations developed and drafted by the testifying expert and/or his or her

    staff are also exempt from discovery.

            14.3    Discovery of materials provided to testifying experts shall be limited to those

    materials, facts, consulting expert opinions, and other matters actually relied upon by the

    testifying expert in forming his or her final report, trial or deposition testimony, or any opinion in

    this case. No discovery can be taken from any non-testifying expert except to the extent that


    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                 Page 21 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page22
                                                           41of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4218
                                                                           5781




    such non-testifying expert has provided information, opinions, or other materials to a testifying

    expert relied upon by that testifying expert in forming his or her final report(s), trial and/or

    deposition testimony, or any opinion in this case.

            14.4    No conversations or communications between Counsel and any testifying or

    consulting expert will be subject to discovery unless the conversations or communications are

    relied upon by such experts in formulating opinions that are presented in reports or trial or

    deposition testimony in this case.

            14.5    Reports, materials, communications, and other information exempt from

    discovery under this Section shall be treated as attorney work product for the purposes of this

    litigation and this Stipulated Protective Order.

    15.    MISCELLANEOUS

            15. I   Right to Further Relief. Nothing in this Order abridges the right of any person to

    seek its modification by the court in the future.

            15.2    Right to Assert Other Obiections. By stipulating to the entry of this Protective

    Order no Party waives any right it otherwise would have to object to disclosing or producing any

    information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

    no Party waives any right to object on any ground to use in evidence of any of the material

    covered by this Protective Order.

            15 .3   Filing Protected Material. Without written permission from the Designating Party

    or a court order secured after appropriate notice to all interested persons, a Party may not file in

    the public record in this action any Protected Material. A Party that seeks to file under seal any

    Protected Material must comply with Civil Local Rule 5.1.3. Protected Material must be filed

    under seal in accordance with the provisions of the United States District Court for the District of



    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                 Page 22 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page23
                                                           42of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4219
                                                                           5782




    Delaware's Revised Administrative Procedures Governing Filing and Service by Electronic

    Means. Redacted versions of papers with Protected Material filed under seal may be filed with

    the Court in accordance with its procedures and made publicly available provided that Delaware

    Local Rule 5.1.3 and any other appropriate local rules are followed; and

           (a) All Protected Material set forth in the papers is deleted or obscured and all Protected

    Material is removed as exhibits; and

           (b) Redacted versions of the papers are clearly marked "Public Version- Protected

    Material Redacted" or the like. Redacted versions of the papers also must clearly identify each

    place where information or exhibits have been deleted.

    16.    FINAL DISPOSITION

           Within 60 days after the final disposition of this action, as defined in Section 4, each

    Receiving Party must return all Protected Material to the Producing Party or destroy such

    material. As used in this subdivision, "all Protected Material" includes all copies, abstracts,

    compilations, summaries, and any other format reproducing or capturing any of the Protected

    Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

    submit a written certification to the Producing Party (and, if not the same person or entity, to the

    Designating Party) by the 60-day deadline that (I) identifies (by category, where appropriate) all

    the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

    not retained any copies, abstracts, compilations, summaries or any other format reproducing or

    capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

    legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

    product, and consultant and expert work product, even if such materials contain Protected



    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                Page 23 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page24
                                                           43of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4220
                                                                           5783




    Material. Any such archival copies that contain or constitute Protected Material remain subject

    to this Protective Order as set forth in Section 4.


                           [SIGNATURE BLOCKS ON FOLLOWING PAGE]




    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                            Page 24 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page25
                                                           44of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4221
                                                                           5784




    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    DATED: March 10, 2020

    YOUNG, CONAWAY, STARGATT &                              MORRIS, NICHOLS, ARSHT &
    TAYLORLLP                                               TUNNELLLLP

    Isl Cl'ifar q. 'l(raman                                 Isl (}wdger<D. Smith II

    Karen L. Pascale (#2903)                                Rodger D. Smith II (#3778)
    Pilar G. Kraman (#5199)                                 Michael J. Flynn (#5333)
    Rodney Square                                           1201 North Market Street
    1000 North King Street                                  P.O. Box 1347
    Wilmington, DE 19801                                    Wilmington, DE 19899
    (302) 571-6600                                          (302) 658-9200
    kpascale@ycst.com                                       rsmith@mnat.com
    pkraman@ycst.com                                        mflynn@mnat.com

    Of Counsel:                                             Of Counsel:

    Matthew M. Wolf                                         Bradford J. Badke
    Edward Han                                              Ching-Lee Fukuda
    Marc A. Cohn                                            Sharon Lee
    Amy DeWitt                                              Ketan V. Patel
    ARNOLD & PORTER KA YE SCHOLER LLP                       SIDLEY AUSTIN LLP
    601 Massachusetts Ave., NW                              787 Seventh A venue
    Washington, DC 20001-3743                               New York, NY 10019
    (202) 942-5000                                          (212) 839-5300

    Krista Carter                                           Thomas A. Broughan, III
    Edmond K. Ahadome                                       SIDLEY AUSTIN LLP
    ARNOLD & PORTER KA YE SCHOLER LLP                       1501 K Street, N.W.
    3000 El Camino Real                                     Washington, DC 20005
    Five Palo Alto Square I Suite 500                       (202) 736-8510
    Palo Alto, CA 94306-2112
    (650) 319-4500                                          Attorneys for Defendant and
                                                            Counterclaimant Nevro Corp.
    Attorneys for Plaintiffs Boston Scientific
    Corp. and Boston Scientific
    Neuromodulation Corp.


    SO ORDERED this           JO'}-   day of March, 2020.    & r:{ {l,__
                                                        UNITE:ST&msrrudJOoGE
    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                               Page 25 of25
Case
Case1:18-cv-00644-CFC-CJB
     1:18-cv-00644-CFC-CJB Document
                           Document126
                                    73 Filed
                                       Filed03/10/20
                                             05/05/20 Page
                                                      Page26
                                                           45of
                                                             of26
                                                                47PageID
                                                                  PageID#:
                                                                         #:4222
                                                                           5785




                                                EXHIBIT A

                   ACKNOWLEDGMENTANDAGREEMENTTOBEBOUND
    I, _ _ _ _ _ _ _ _ _ _ _ _ [print or type full name], of _ _ _ _ _ __

    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [print or type full address],

    declare under penalty of perjury that I have read in its entirety and understand the Stipulated

    Protective Order that was issued by the United States District Court for the District of Delaware

    on _ _ _ _ _ _ _ _ [date] in the case of Boston Scientific Corporation, et al. v. Nevro

    Corp., Civil Action No. 18-644-CFC-CJB. I agree to comply with and to be bound by all the

    terms of this Stipulated Protective Order, and I understand and acknowledge that failure to so

    comply could expose me to sanctions and punisµment in the nature of contempt. I solemnly

    promise that I will not disclose in any manner any information or item that is subject to this

    Stipulated Protective Order to any person or entity except in strict compliance with the

    provisions of this Order.

            I further agree to submit to the jurisdiction of the United States District Court for the

    District of Delaware for the purpose of enforcing the terms of this Stipulated Protective Order,

    even if such enforcement proceedings occur after termination of this action.

    Date:
            --------------
    City and State where sworn and signed: _ _ _ _ _ _ _ _ _ _ _ _ __


    Printed name: _ _ _ _ _ _ _ _ _ _ _ __
                  [printed name]

    Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    [signature]

    STIPULATED PROTECTIVE ORDER
    C.A. No. 18-644-CFC-CJB                                                                  EXHIBIT A
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 46 of 47 PageID #: 5786



                                   CERTIFICATE OF SERVICE

                  I hereby certify that on May 5, 2020, I caused the foregoing to be electronically

   filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

   registered participants.

                  I further certify that I caused copies of the foregoing document to be served on

   May 5, 2020, upon the following in the manner indicated:


   Karen L. Pascale, Esquire                                              VIA ELECTRONIC MAIL
   Pilar G. Kraman, Esquire
   YOUNG CONAWAY STARGATT &TAYLOR LLP
   Rodney Square
   1000 North King Street
   Wilmington, DE 19801
   Attorneys for Plaintiffs

   Edmond Ahadome, Esquire                                                VIA ELECTRONIC MAIL
   Thomas T. Carmack, Esquire
   ARNOLD & PORTER KAYE SCHOLER LLP
   3000 El Camino Real
   Five Palo Alto Square, Suite 500
   Palo Alto, CA 94306
   Attorneys for Plaintiffs

   Edward Han, Esquire                                                    VIA ELECTRONIC MAIL
   Matthew M. Wolf, Esquire
   Marc A. Cohn, Esquire
   Amy DeWitt, Esquire
   William Z. Louden, Esquire
   William Young, Esquire
   Chris Moulder, Esquire
   Bridgette C. Boyd, Esquire
   Michael E. Kientzle, Esquire
   ARNOLD & PORTER KAYE SCHOLER LLP
   601 Massachusetts Avenue, NW
   Washington, DC 20001
   Attorneys for Plaintiffs
Case 1:18-cv-00644-CFC-CJB Document 126 Filed 05/05/20 Page 47 of 47 PageID #: 5787



   Dina M. Hayes, Esquire                                        VIA ELECTRONIC MAIL
   ARNOLD & PORTER KAYE SCHOLER LLP
   70 West Madison Street, Suite 4200
   Chicago, IL 60602
   Attorneys for Plaintiffs

   Michael P. Kahn, Esquire                                      VIA ELECTRONIC MAIL
   Michael N. Petegorsky, Esquire
   Brooks J. Kenyon, Esquire
   AKIN GUMP STRAUSS HAUER & FELD LLP
   One Bryant Park, Bank of America Tower
   New York, NY 10036
   Attorneys for Plaintiffs

   C. Brandon Rash, Esquire                                      VIA ELECTRONIC MAIL
   Rachel J. Elsby, Esquire
   AKIN GUMP STRAUSS HAUER & FELD LLP
   Robert S. Strauss Tower
   2001 K Street, N.W.
   Washington, DC 20006
   Attorneys for Plaintiffs

   Jason Weil, Esquire                                           VIA ELECTRONIC MAIL
   AKIN GUMP STRAUSS HAUER & FELD LLP
   Two Commerce Square
   2001 Market Street, Suite 4100
   Philadelphia, PA 19103
   Attorneys for Plaintiffs


                                                /s/ Rodger D. Smith II

                                                Rodger D. Smith II (#3778)




                                            2
